Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 23,
2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00916-CV

   WILLIAM T. BUCKLES, JR., JIMMY DALE LESSLEY D/B/A LESSLEY
  SERVICES, TPG LEASING, LLC, AND TPG TRANSPORT, LLC, Appellants

                                            V.

KAREN TAYLOR, DAMIAN TAYLOR, BRITTANI TAYLOR, CARL TAYLOR,
                AND LARRY TAYLOR, Appellees


                       On Appeal from the 258th District Court
                             San Jacinto County, Texas
                          Trial Court Cause No. CV-12851


                  MEMORANDUM                          OPINION
      This is an appeal from a judgment signed August 21, 2012. On October 17, 2012,
appellants filed a motion to dismiss the appeal because the case has been settled. See Tex.
R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.